                      Case 1:19-cv-01640-LGS Document 97 Filed 11/10/20 Page 1 of 2




JAMES E. JOHNSON                            THE CITY OF NEW YORK                                 NICOLETTE PELLEGRINO
Corporation Counsel                                                                               Assistant Corporation Counsel
                                           LAW DEPARTMENT                                                 Phone: (212) 356-2338
                                                                                                            Fax: (212) 356-3509
                                                  100 CHURCH STREET                                Email: npellegr@law.nyc.gov
                                                  NEW YORK, NY 10007

                                       REQUEST TO FILE UNDER SEAL

                                                                                November 9, 2020

        VIA E.C.F.
        Honorable Lorna G. Schofield
        United States District Judge
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007

                 Re:      Christopher Hiram Cano v. City of New York, et al.,
                          19 Civ. 1640 (LGS)

        Your Honor:

                       I am an Assistant Corporation Counsel in the Special Federal Litigation Division
        of the New York City Law Department and the attorney representing defendants City of New
        York, New York City Health and Hospitals, New York City Department of Correction (“DOC”)
        Captains Charles and Robinson, and DOC Officers Chisolm and Santiago (collectively,
        “Defendants”) in the above-referenced matter.1 Defendants write to respectfully request that the
        Defendants be permitted to file their anticipated November 9, 2020 letter application under seal
        because it discusses matters and documents which have been explicitly protected from disclosure
        by the Court’s September 26, 2019 Stipulation of Confidentiality and Protective Order
        (hereinafter, “Protective Order”) and also concerns other private and/or confidential matters
        concerning Plaintiff. (See Dkt. No. 37 at ¶ 2(f).)

                       By way of background, Plaintiff was scheduled to be deposed by Defendants at
        the Manhattan Detention Complex on October 31, 2019. However, on October 29, 2019, the
        Defendants learned that Plaintiff was discharged from DOC custody into the custody of New
        York State. (See Dkt. Nos. 44, 45.)



        1
          Upon information and belief, DOC Officer Murray has not been served with process and, thus, is not yet
        a proper party to this action.
                     Case 1:19-cv-01640-LGS Document 97 Filed 11/10/20 Page 2 of 2




                          Upon information and belief, on November 8, 2019, former Assistant Corporation
          Counsel Samantha J. Pallini provided the Court, under seal, with an update regarding the
          Plaintiff’s custody status and relevant criminal case, which are confidential pursuant to HIPAA
          and the Protective Order. Pursuant to the Protective Order, “[a]ny records unsealed as a result of
          Plaintiff’s properly executed authorization for the unsealing of records pursuant to New York
          Criminal Procedure Law §§ 160.50 and 160.55, particularly pertaining to Bronx Supreme Court
          Indictment No. 02396/2016[,]” are to be designated confidential materials and protected from
          disclosure to third parties, except those persons listed in paragraph 5. (See Dkt. No. 37 at ¶ 2(f).)

                         Here, the contents of the Defendants’ anticipated November 9, 2020 letter
          application concern the Plaintiff’s custody status and certain disclosure on the public docket may
          violate HIPAA. In addition, the information contained in the Defendants’ anticipated letter
          application also directly relates to Plaintiff’s Bronx Supreme Court Indictment No. 02396/2016,
          which includes records that are not publicly available and which are protected by the Protective
          Order.

                        Accordingly, the Defendants’ anticipated filing contains confidential information,
          and the Defendants respectfully request the Court’s permission to file the Defendants’
          anticipated November 9, 2020 letter application under seal.2

                           The Defendants thank the Court for its consideration.

                                                                     Respectfully submitted,

                                                                     ___/s/_ Nicolette Pellegrino_____
                                                                     Nicolette Pellegrino
                                                                     Assistant Corporation Counsel
                                                                     Special Federal Litigation Division

The application is GRANTED. The November 9, 2020, status letter at Docket No. 96 shall be filed under seal. Only
Christopher Hiram Cano, Nicolette Pellegrino, the City of New York, the New York City Health and Hospitals
Corporation, Correctional Officers Chisolm, Santiago, Murray, and Captains Robinson and Charles shall have access to
the letter at Docket No. 96. Defendants' application to continue the stay for an additional three months is GRANTED.
The parties shall continue to submit joint status letters every thirty days, following the most recent November 9, 2020,
letter. The letters shall update the Court on (1) the status of Plaintiff's treatment at MHFPC, (2) the status of Plaintiff's
habeas challenge to the Article 730 order and (3) where Plaintiff is being housed, in addition to any other relevant
matters.

The Clerk of Court is respectfully directed to mail a copy of this Order to pro se Plainiff and close the docket entry at
No. 95.

SO ORDERED

Dated: November 9, 2020
       New York, New York




                                                                2
